SECOND AMENDMENT TO
AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of March 29, 2013, is entered into by and among PNC
BANK, NATIONAL ASSOCIATION, as LC Bank (in such capacity, the “LC Bank”) and as
Agent for the LC Bank and the Purchaser (in such capacity, the “Agent”), FERRO
FINANCE CORPORATION (“Seller”), FERRO CORPORATION (“Ferro”) and MARKET STREET
FUNDING LLC (the “Purchaser”).

RECITALS

1. The LC Bank, the Agent, the Purchaser, Seller and Ferro are parties to that
certain Amended and Restated Receivables Purchase Agreement, dated as of May 31,
2011 (as amended, supplemented or otherwise modified through the date hereof,
the “Receivables Purchase Agreement”).

2. Concurrently herewith, Ferro and Seller are entering into that certain Second
Amendment to Purchase and Contribution Agreement, dated as of the date hereof
(the “Purchase and Contribution Agreement Amendment”).

3. Concurrently herewith, (a) Ferro, Seller, the LC Bank, the Agent and the
Purchaser are entering into that certain Assignment Agreement, dated as of the
date hereof, and (b) Ferro and Ferro Pfanstiehl Laboratories, Inc. are entering
into that certain Assignment Agreement, dated as of the date hereof(together,
the “Assignment Agreements”).

4. Concurrently herewith, Ferro and Ferro Pfanstiehl Laboratories, Inc. are
entering into that certain Termination Agreement, dated as of the date hereof
(the “Termination Agreement”).

5. Each of the parties hereto desires to amend the Receivables Purchase
Agreement as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Capitalized terms that are used herein without
definition shall have the meanings set forth in, or by reference in, the
Receivables Purchase Agreement.

2. Amendments to the Receivables Purchase Agreement. The Receivables Purchase
Agreement is hereby amended as follows:

(a) Section 5.1(s) of the Receivables Purchase Agreement is hereby amended by
deleting the phrase “Purchase Agreement or the” where it appears therein.

(b) Section 7.1(b)(v) of the Receivables Purchase Agreement is hereby amended by
deleting the phrase “Purchase Agreement or the” where it appears therein.

(c) Section 7.1(g) of the Receivables Purchase Agreement is hereby replaced in
its entirety with the following:

(g) Performance and Enforcement of Purchase and Contribution Agreement. Seller
will, and will require each of the Originators to, perform each of their
respective obligations and undertakings under and pursuant to the Purchase and
Contribution Agreement. Seller will purchase Receivables under the Purchase and
Contribution Agreement in strict compliance with the terms thereof and will
vigorously enforce the rights and remedies accorded to the applicable purchaser
under the Purchase and Contribution Agreement. Seller will take all actions to
perfect and enforce its rights and interests (and the rights and interests of
the Agent, the LC Bank and the Purchasers as assignees of Seller) under the
Purchase and Contribution Agreement as the Agent, the LC Bank and any Purchaser
may from time to time reasonably request, including, without limitation, making
claims to which it may be entitled under any indemnity, reimbursement or similar
provision contained in the Purchase and Contribution Agreement.

(d) Section 7.2(e) of the Receivables Purchase Agreement is hereby amended by
deleting the phrases “Purchase Agreement or the” and “Purchase Agreement or”
where they appears therein.

(e) Section 9.1(i) of the Receivables Purchase Agreement is hereby replaced in
its entirety with the following:

(i) A Change of Control shall occur.

(f) Section 9.1(k) of the Receivables Purchase Agreement is hereby amended by
deleting the phrases “Purchase Agreement or the” and “, as applicable” in each
instance where they appears therein.

(g) Section 11.10 of the Receivables Purchase Agreement is hereby amended by
deleting the phrases “Purchase Agreement and” where it appears therein.

(h) The first paragraph of Exhibit I to the Receivables Purchase Agreement is
hereby amended by deleting the phrases “Purchase Agreement or the” where it
appears therein.

(i) The definition of “Change of Control” set forth in Exhibit I to the
Receivables Purchase Agreement is hereby amended by (i) deleting the word “or”
at the end of clause (c) thereof, (ii) replacing the semi-colon “;”at the end of
clause (c) thereof with a period “.” and (iii) deleting clause (d) thereof.

(j) The definition of “Deferred Purchase Price” set forth in Exhibit I to the
Receivables Purchase Agreement is hereby amended by deleting the phrases “the
Purchase Agreement and” where it appears therein.

(k) Clause (o) of the definition of “Eligible Receivable” set forth in Exhibit I
to the Receivables Purchase Agreement is hereby replaced in its entirety with
the following:

(o) as to which all right, title and interest to and in which has been validly
transferred by the applicable Originator to Seller pursuant to the Purchase and
Contribution Agreement, and Seller has good and marketable title thereto free
and clear of any adverse claim, and

(l) The definition of “Event of Termination” set forth in Exhibit I to the
Receivables Purchase Agreement is hereby amended by deleting the phrases “the
Purchase Agreement and” where it appears therein.

(m) The definition of “Incipient Event of Termination” set forth in Exhibit I to
the Receivables Purchase Agreement is hereby amended by deleting the phrases
“the Purchase Agreement and” where it appears therein.

(n) The definition of “Originator” set forth in Exhibit I to the Receivables
Purchase Agreement is hereby replaced in its entirety with the following:

“Originator” means Ferro Corporation, an Ohio corporation.

(o) The defined term “Purchase Agreement” and the definition thereof as set
forth in Exhibit I to the Receivables Purchase Agreement are hereby deleted in
their entirety.

(p) The second sentence of the defined term “Related Security” set forth in
Exhibit I to the Receivables Purchase Agreement is hereby replaced in its
entirety with the following:

When used in this Agreement, the term “Related Security” shall include all
right, title and interest of the Seller in, to and under the Purchase and
Contribution Agreement, and the proceeds of the foregoing.

(q) The definition of “Transaction Documents” set forth in Exhibit I to the
Receivables Purchase Agreement is hereby amended by deleting the phrases “the
Purchase Agreement,” where it appears therein.

3. Representations and Warranties. Each of Seller and Ferro represents and
warrants to the LC Bank, the Agent and the Purchaser as follows:

(a) Representations and Warranties. Both before and immediately after giving
effect to this Amendment, each representation and warranty made by it in the
Receivables Purchase Agreement and in the other Transaction Documents is true
and correct in all material respects as of the date hereof (unless stated to
relate solely to an earlier date, in which case such representation or warranty
was true and correct as of such earlier date).

(b) Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
Receivables Purchase Agreement, as amended hereby, are within each of its
corporate powers and have been duly authorized by all necessary corporate action
on its part. This Amendment and the Receivables Purchase Agreement, as amended
hereby, are such Person’s valid and legally binding obligations, enforceable in
accordance with its terms except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(c) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Amortization Event or
Potential Amortization Event exists or shall exist.

4. Consent. Each of the parties hereto hereby consents to the execution,
delivery and performance of each of (i) the Purchase and Contribution Agreement
Amendment, (ii) the Assignment Agreements and (iii) the Termination Agreement.

5. Effect of Amendment. All provisions of the Receivables Purchase Agreement, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this Amendment becomes effective, all references in the
Receivables Purchase Agreement (or in any other Transaction Document) to the
“Receivables Purchase Agreement”, or to “hereof”, “herein” or words of similar
effect referring to the Receivables Purchase Agreement, shall be deemed to be
references to the Receivables Purchase Agreement as amended by this Amendment.
This Amendment shall not be deemed, either expressly or impliedly, to waive,
amend or supplement any provision of the Receivables Purchase Agreement other
than as set forth herein.

6. Conditions Precedent to Effectiveness. This Amendment shall become effective
as of the date hereof upon receipt by the Agent of (a) counterparts of this
Amendment duly executed by each of the parties hereto, in form and substance
satisfactory to the Agent, (b) counterparts of the Purchase and Contribution
Agreement Amendment duly executed by each of the parties thereto, in form and
substance satisfactory to the Agent, (c) counterparts of the Assignment
Agreement duly executed by each of the parties thereto, in form and substance
satisfactory to the Agent, (d) counterparts of the Termination Agreement duly
executed by each of the parties thereto, in form and substance satisfactory to
the Agent, (e) a pro forma Monthly Report, dated as of the date hereof,
reporting the Net Pool Balance after giving effect to this Amendment, the
Assignment Agreement and the transactions contemplated herein and therein and
(f) such other agreements, documents and instruments reasonably requested by the
Agent prior to the date hereof.

7. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument. Delivery by facsimile or email
of an executed signature page of this Amendment shall be effective as delivery
of an executed counterpart hereof.

8. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).

9. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Receivables Purchase Agreement, any other Transaction Document or
any provision hereof or thereof.

[Signature pages follow.]

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

FERRO FINANCE CORPORATION,
as Seller

By: /s/ John T. Bingle
Name: John T. Bingle
Title: Treasurer


FERRO CORPORATION

By: /s/ John T. Bingle
Name: John T. Bingle
Title: Treasurer


1

MARKET STREET FUNDING LLC,


as Purchaser

By: /s/ Doris J. Hearn

2

      Name:     Doris J. Hearn     Title: Vice President

PNC BANK, NATIONAL ASSOCIATION,

as Agent

By: /s/ William P. Falcon

3

      Name:     William P. Falcon     Title: Vice President

PNC BANK, NATIONAL ASSOCIATION,

as LC Bank

By: /s/ Mark Falcione
Name: Mark Falcione
Title: Senior Vice President


4